UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 Commission file number 1-8572 TRIBUNE COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-1880355 (I.R.S. Employer Identification No.) 435 North Michigan Avenue, Chicago, Illinois (Address of principal executive offices) 60611 (Zip code) Registrant’s telephone number, including area code:(312) 222-9100 No Changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /ü/No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer /ü/Accelerated filer//Non-accelerated filer // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /ü/ At Oct. 26, 2007, there were 118,469,274 shares outstanding of the Company’s Common Stock ($.01 par value per share), excluding 60,671,319 shares held by subsidiaries of the Company and 8,928,571 shares held by the Tribune Employee Stock Ownership Plan. TRIBUNE COMPANY INDEX TO 2-Q Item No. Page PART I.FINANCIAL INFORMATION 1.Financial Statements Condensed Consolidated Statements of Operations for the Third Quarters and First Three Quarters Ended Sept. 30, 2007 and Sept. 24, 2006 1 Condensed Consolidated Balance Sheets at Sept. 30, 2007 and Dec. 31, 2006 2 Condensed Consolidated Statements of Cash Flows for the First Three Quarters Ended Sept. 30, 2007 and Sept. 24, 2006 4 Notes to Condensed Consolidated Financial Statements Note 1: Basis of Preparation 5 Note 2: Earnings Per Share 6 Note 3:Leveraged ESOP Transactions 7 Note 4:Discontinued Operations 9 Note 5:Income Taxes 11 Note 6:Newsday and Hoy, New York Charge 13 Note 7:Stock-Based Compensation 14 Note 8:Pension and Postretirement Benefits 16 Note 9:Non-Operating Items 16 Note 10:Inventories 17 Note 11:Goodwill and Other Intangible Assets 18 Note 12:Debt 19 Note 13:Comprehensive Income 23 Note 14:Other Matters 24 Note 15:Segment Information 26 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 3.Quantitative and Qualitative Disclosures About Market Risk 47 4.Controls and Procedures 49 PART II.OTHER INFORMATION 1.Legal Proceedings 50 1A.Risk Factors 51 2.Unregistered Sales of Equity Securities and Use of Proceeds 54 4.Submission of Matters to a Vote of Security Holders 54 6. Exhibits 55 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands of dollars, except per share data) (Unaudited) Third Quarter Ended Three Quarters Ended Sept. 30, 2007 Sept. 24, 2006 Sept. 30, 2007 Sept. 24, 2006 Operating Revenues $ 1,276,899 $ 1,332,169 $ 3,794,289 $ 3,995,350 Operating Expenses Cost of sales (exclusive of items shown below) 655,823 690,144 1,932,555 2,011,902 Selling, general and administrative 335,993 347,408 1,083,571 1,057,787 Depreciation 50,842 51,600 155,526 151,015 Amortization of intangible assets 5,240 5,161 15,462 14,602 Total operating expenses 1,047,898 1,094,313 3,187,114 3,235,306 Operating Profit 229,001 237,856 607,175 760,044 Net income on equity investments 26,559 18,743 67,953 51,308 Interest and dividend income 4,924 4,678 11,908 9,330 Interest expense (186,771 ) (84,324 ) (385,925 ) (180,375 ) Loss on change in fair values of derivatives and related investments (84,969 ) (17,746 ) (182,144 ) (34,184 ) Gain on TMCT transactions 8,329 59,596 8,329 59,596 Other non-operating gain (loss), net (1,224 ) 21,675 (30,107 ) 17,692 Income (Loss) from Continuing Operations Before Income Taxes (4,151 ) 240,478 97,189 683,411 Income taxes (Note 5) 89,966 (75,179 ) 35,761 (255,616 ) Income from Continuing Operations 85,815 165,299 132,950 427,795 Income (Loss) from Discontinued Operations, net of tax (Note 4) 66,950 (959 ) 32,796 (72,857 ) Net Income 152,765 164,340 165,746 354,938 Preferred dividends – (2,103 ) – (6,309 ) Net Income Attributable to Common Shares $ 152,765 $ 162,237 $ 165,746 $ 348,629 Earnings Per Share (Note 2): Basic: Continuing operations $ .72 $ .66 $ .71 $ 1.48 Discontinued operations .57 – .17 (.26 ) Net income $ 1.29 $ .66 $ .88 $ 1.22 Diluted: Continuing operations $ .69 $ .65 $ .70 $ 1.47 Discontinued operations .53 – .17 (.25 ) Net income $ 1.22 $ .65 $ .88 $ 1.22 Dividends per common share $ – $ .18 $ .18 $ .54 See Notes to Condensed Consolidated Financial Statements. 1 TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of dollars) (Unaudited) Sept. 30, 2007 Dec. 31, 2006 Assets Current Assets Cash and cash equivalents $ 446,181 $ 174,686 Accounts receivable, net 715,544 734,871 Income taxes receivable (Note 5) 370,736 – Inventories 41,397 40,962 Broadcast rights 310,278 271,995 Deferred income taxes 12,076 74,450 Assets held for sale 5,230 – Prepaid expenses and other 60,953 49,466 Total current assets 1,962,395 1,346,430 Properties Property, plant and equipment 3,521,804 3,592,477 Accumulated depreciation (1,968,084 ) (1,907,365 ) Net properties 1,553,720 1,685,112 Other Assets Broadcast rights 353,645 295,186 Goodwill 5,579,692 5,837,208 Other intangible assets, net 2,797,500 2,846,057 Time Warner stock related to PHONES debt 293,760 348,480 Other investments 489,054 564,750 Prepaid pension costs 383,233 293,455 Assets held for sale 93,364 9,172 Other 268,126 174,922 Total other assets 10,258,374 10,369,230 Total assets $ 13,774,489 $ 13,400,772 See Notes to Condensed Consolidated Financial Statements. 2 TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of dollars) (Unaudited) Sept. 30, 2007 Dec. 31, 2006 Liabilities and Shareholders’ Equity Current Liabilities Borrowings under bridge credit facility $ – $ 1,310,000 PHONES debt related to Time Warner stock (Note 12) 279,072 – Other debt due within one year 78,885 119,007 Contracts payable for broadcast rights 341,094 317,945 Deferred income 105,099 108,607 Accounts payable, accrued expenses and other current liabilities 840,053 691,155 Total current liabilities 1,644,203 2,546,714 Long-Term Debt (Note 12) PHONES debt related to Time Warner stock 428,288 572,960 Other long-term debt (less portions due within one year) 8,581,752 3,003,251 Total long-term debt 9,010,040 3,576,211 Other Non-Current Liabilities Deferred income taxes 1,739,231 1,974,672 Contracts payable for broadcast rights 495,319 425,927 Deferred compensation and benefits 339,988 392,187 Other obligations 200,018 165,445 Total other non-current liabilities 2,774,556 2,958,231 Shareholders’ Equity Common stock and additional paid-in capital (Note 3) 5,151,389 6,837,029 Retained earnings (Note 3) 712,009 3,138,313 Treasury common stock (at cost) (4,914,664 ) (5,288,341 ) Unearned ESOP shares (Note 3) (250,000 ) – Accumulated other comprehensive income (loss) (353,044 ) (367,385 ) Total shareholders’ equity 345,690 4,319,616 Total liabilities and shareholders’ equity $ 13,774,489 $ 13,400,772 See Notes to Condensed Consolidated Financial Statements. 3 TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of dollars) (Unaudited) Three Quarters Ended Sept. 30, 2007 Sept. 24, 2006 Operations Net income $ 165,746 $ 354,938 Adjustments to reconcile net income to net cash provided by operations: Stock-based compensation 33,561 27,105 Loss on change in fair values of derivatives and related investments 182,144 34,184 Gain on TMCT transactions (8,329 ) (59,596 ) Gain on sale of investments (1,028 ) (20,811 ) Matthew Bender and Mosby income tax settlement (90,704 ) – Write-off of Los Angeles Times plant equipment 24,216 – Depreciation 157,194 154,716 Amortization of intangible assets 15,500 14,829 Loss on sales of discontinued operations 20,025 89,256 Net income on equity investments (67,953 ) (51,308 ) Distributions from equity investments 77,848 58,209 Deferred income taxes (99,191 ) 6,806 Tax benefit on stock awards exercised 11,933 2,804 Changes in working capital items, excluding effects from acquisitions and dispositions: Accounts receivable 14,003 18,360 Inventories, prepaid expenses and other current assets (12,423 ) (369 ) Deferred income, accounts payable, accrued expenses and other current liabilities 83,720 (59,917 ) Income taxes (48,083 ) 7,559 Deferred compensation (49,031 ) (9,841 ) Other, net 38,149 56,610 Net cash provided by operations 447,297 623,534 Investments Capital expenditures (85,132 ) (119,073 ) Acquisitions and investments (21,942 ) (214,938 ) Proceeds from sales of subsidiaries, intangibles, investments and real estate 95,848 243,990 Net cash used for investments (11,226 ) (90,021 ) Financing Long-term borrowings 7,015,000 1,250,829 Issuance of exchangeable promissory note 204,243 – Borrowings under former bridge credit facility 100,000 1,600,000 Repayments of former bridge credit facility (1,410,000 ) – Repayments of long-term debt (1,633,655 ) (61,766 ) Repayments of commercial paper, net (97,019 ) (826,513 ) Long-term debt issuance costs (134,085 ) (15,368 ) Sales of common stock to employees, net 73,354 26,857 Sale of common stock to Zell Entity (Note 3) 50,000 – Purchases of Tribune common stock (4,289,192 ) (2,262,268 ) Dividends (43,247 ) (157,907 ) Other 25 – Net cash used for financing (164,576 ) (446,136 ) Net increase in cash and cash equivalents 271,495 87,377 Cash and cash equivalents, beginning of year 174,686 151,110 Cash and cash equivalents, end of quarter $ 446,181 $ 238,487 See Notes to Condensed Consolidated Financial Statements. 4 TRIBUNE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PREPARATION In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair statement of the financial position of Tribune Company and its subsidiaries (the “Company” or “Tribune”) as of Sept. 30, 2007 and the results of their operations for the third quarter and first three quarters ended Sept. 30, 2007 and Sept. 24, 2006 and cash flows for the first three quarters ended Sept. 30, 2007 and Sept. 24, 2006.All adjustments reflected in the accompanying unaudited condensed consolidated financial statements are of a normal recurring nature.Results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Certain prior year amounts have been reclassified to conform to the 2007 presentation.These reclassifications had no impact on reported 2006 total revenues, operating profit or net income. During the third quarter of 2007, the Company began actively pursuing the sale of the stock of one of its subsidiaries, EZ Buy & EZ Sell Recycler Corporation (“Recycler”), to Target Media Partners.Recycler publishes a collection of free classified newspapers in Southern California.The sale of Recycler closed on Oct. 17, 2007.On Feb. 12, 2007, the Company announced an agreement to sell the New York edition of Hoy, the Company’s Spanish-language daily newspaper (“Hoy, New York”).The Company completed the sale of Hoy, New York on May 15, 2007.On March 6, 2007, the Company announced an agreement to sell its Southern Connecticut Newspapers—The Advocate (Stamford) and
